       Case 2:17-cr-00360-JJT Document 301 Filed 04/21/20 Page 1 of 2




 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT

 7                                    DISTRICT OF ARIZONA
 8
     United States of America,                               No. CR-17-00360-PHX-JJT
 9
                    Plaintiff,                                         ORDER
10
            v.
11
     Abdul Khabir Wahid,
12
                    Defendant
13
14          Defendant has filed a Second Motion for Pole Camera Footage (Doc. 293), a
15   Motion to Remove Attorney (Doc. 294) and an Emergency Motion for Home Detention
16   (Doc. 295). The government has filed a Response to all three motions (Doc. 297), and the
17   time for Defendant to file any Replies is now passed, none having been filed. The Court
18   must deny the motions.
19          On March 3, 2020, the Court held a sentencing hearing for Defendant and entered
20   judgment (Doc. 290). Defendant thereafter timely filed through counsel a notice of appeal
21   of his conviction and sentence (Doc 291). The filing of a notice of appeal “confers
22   jurisdiction on the court of appeals and divests the district court of its control over those
23   aspects of the case involved in the appeal.” Griggs v. Provident Consumer Discount
24   Co., 459 U.S. 56, 58, 103 S.Ct. 400, 401, 74 L.Ed.2d 225 (1982); United States v. Ortega-
25   Lopez, 988 F.2d 70, 72 (9th Cir. 1993), as amended (May 28, 1993). When Defendant

26   filed the instant three motions eight days later, then, this Court was divested of jurisdiction

27   to hear or decide them, as they all pertained to the aspects of the case involved in the

28
       Case 2:17-cr-00360-JJT Document 301 Filed 04/21/20 Page 2 of 2




 1   appeal. His discovery motion seeking pole camera footage went to the Court’s conviction

 2
     decision after a bench trial and his motion for modification of sentence went to the Court’s
     sentencing decision. Defendant’s motion to terminate counsel, which went to both or all
 3
     aspects of the case involved on appeal, is in any event mooted by the Ninth Circuit’s
 4
     Order granting counsel’s motion to withdraw and appointing new appellate counsel (Doc.
 5
     298). While there may be multiple other infirmities with the pending motions, as pointed
 6
     out in the Government’s Response, the Court need reach no further, as it concludes it is
 7
     without jurisdiction to address the motions.
 8
            IT IS ORDERED denying as moot Defendant’s Second Motion for Pole Camera
 9
     Footage (Doc. 293), his Motion to Remove Attorney (Doc. 294) and his Emergency
10
     Motion for Home Detention (Doc. 295).
11
            Dated this 21st day of April, 2020.
12
13
14                                  Honorable John J. Tuchi
                                    United States District Judge
15
16
17
18
19
20
21
22
23
24
25
26
27
28
